Citation Nr: 1820257	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder with depressed mood, and a schizoid personality disorder.


REPRESENTATION

Veteran represented by:	Mark L. Lippman


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2017.  

The issue of service connection for a psychiatric disorder is reopened, and that claim is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

New evidence that tends to substantiate the claim for service connection for a psychiatric disorder has been received since the 1972 final rating decision that denied service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. 
§ 3.156 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. 
§ 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Historically, the Veteran claimed service connection for a psychiatric disorder in January 1972; in a February 1972 rating decision, the AOJ denied service connection for an acquired psychiatric disorder, as the Veteran's medical records only showed a diagnosis of schizoid personality disorder, which is not a disability under VA regulations.  The Veteran was notified of that decision in a February 1972 letter.  The Veteran did not submit a notice of disagreement with that decision or submit any additional evidence respecting that claim within one year of that notice letter.  Consequently, as no timely notice of disagreement or new and material evidence was received during the appeal period following the February 1972 notice letter, the February 1972 rating decision became final.  See 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the February 1972 rating decision, the Veteran submitted VA treatment records, including a May 2013 treatment note, which noted diagnoses of PTSD and an adjustment disorder with depressed mood.  Additionally, the Veteran submitted August 2011 and May 2013 statements in which he reported several stressors from his military service that he believed contributed to his current diagnosis of PTSD.  Further, the Veteran submitted a December 2014 statement from his treating VA psychiatrist, which stated the Veteran has shown symptoms of major depression since his military service, and that he has described significant traumatic incidents in the military with subsequent symptoms of PTSD.  The physician then opined that assuming the Veteran's reports were accurate, it appeared more likely than not that his current depression and symptoms of PTSD were related to his military service.  

Based on the above evidence, the Board finds that new and material has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.  


REMAND

The Veteran's service treatment records showed the Veteran reported symptoms of depression and anxiety on several occasions in 1971, and that he was diagnosed with a schizoid personality disorder in November and December 1971.  Additionally, as discussed previously, the Veteran submitted VA treatment records from May 2013 which showed he had been diagnosed with PTSD and an adjustment disorder with depressed mood.  Further, the Veteran submitted a December 2014 opinion from his treating VA psychiatrist, which noted the Veteran's diagnoses of PTSD and an adjustment disorder, and stated that these conditions may be related to the Veteran's military service.  In light of this evidence, the Board finds that the low threshold for obtaining a VA examination and medical opinion have been met in this case; a remand for such an examination to be accomplished is necessary at this time.  See 38 U.S.C. § 5103A (d) (2012); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Moreover, as noted above, in August 2011 and May 2013 statements, the Veteran reported stressors in support of claim for PTSD.  Subsequently, the RO attempted to verify the Veteran's reported stressor regarding radiation exposure while on the USS Sculpin, and in May 2013 correspondence, the National Archives and Records Administration (NARA) stated they had reviewed the deck logs from the USS Sculpin for the year 1971, but were not able to locate any information regarding a radiation leak.  However, the Veteran has alleged various other stressors while onboard the USS Sculpin that the RO has not yet attempted to verify.  For instance, the Veteran reported that in March 1971, the forward torpedo room flooded as the submarine was coming out of dry dock, he was trapped inside, and feared he was going to die.  Additionally, he reported that in August 1970, while the submarine was stationed in Okinawa, a group of Army Rangers threatened to kill the sailors, and he had to hide out until shore patrol arrived.  Further, he reported that from April 1970 to June 1970, while on classified submarine patrol, he was constantly going into dangerous situations, had a fear of being captured, and experienced panic attacks and depression.  Thus, the Board finds a remand is necessary in order for the RO to attempt to verify the Veteran's reported stressors with the Joint Services Records Research Center (JSRRC) or any other appropriate source.  

Lastly, in an August 2011 statement, the Veteran reported he was first diagnosed with PTSD in the 1980's, and that he has received psychiatric treatment since that time.  In an April 2013 statement, the Veteran also reported he has received psychiatric treatment at the San Marcos Vet Center in San Diego since January 2010.  However, after a review of the claims file, the Board cannot locate any psychiatric treatment records prior to November 2012, or any treatment records from the San Marcos Vet Center, and it does appear that the RO has yet attempted to obtain these records.  Thus, it appears there are outstanding treatment records, and a remand is necessary in order to attempt to obtain those records, or any other outstanding VA treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b).
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records, beginning from 1980, from the San Diego VA Medical Center, the Oceanside Outpatient Clinic, the San Marcos Vet Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Attempt to corroborate the Veteran's reported stressors from his August 2011 and May 2013 statements.  

3.  Thereafter, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all acquired psychiatric disorders currently found, to include PTSD and an adjustment disorder with depressed mood.  If the Veteran only meets the criteria for a diagnosis of schizoid personality disorder, this must be clearly stated and it must be explained why the examiner finds that the Veteran does not meet the criteria for a diagnosis of either PTSD or an adjustment disorder with depressed mood, or any other acquired psychiatric disorder. 

If the Veteran is shown to have PTSD, the examiner should specifically address the stressor or stressors upon which that diagnosis is based.

For each acquired psychiatric disorder found, to include PTSD and/or an adjustment disorder with depressed mood, the examiner should provide an opinion regarding whether each disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

In providing the requested opinion, the examiner should specifically discuss the Veteran's psychiatric treatment in service, to include his 1971 diagnosis of a schizoid personality disorder, as well as the December 2014 opinion by the Veteran's treating VA psychiatrist.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


